Citation Nr: 0908443	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1959 to October 
1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2008 Travel Board 
hearing before the undersigned at the RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  An unappealed March 1997 Board decision denied service 
connection for PTSD.

2.  The evidence associated with the claims file subsequent 
to the March 1997 decision was either previously submitted 
for consideration, or otherwise relates to an already 
established fact, and does not raise a reasonable possibility 
of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1997 Board decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7266 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.1100, 20.1104 (2008).  

2.  The evidence received subsequent to the March 1997 Board 
decision is not new and material, and the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In April 2007, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It described the basis for the previous denial, and 
stated that the evidence submitted must relate to the reason 
for the previous denial in order to be considered new and 
material.  The letter informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the letter described how 
VA calculates disability ratings and effective dates.  

The Board finds that the contents of the April 2007 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist, 
including the requirements set forth by the Court in Dingess 
and Kent, supra.  In addition, the June 2007 rating decision 
and October 2007 SOC explained the basis for the RO's action, 
and the SOC provided him with an additional 60-day period to 
submit more evidence.  Finally, the Veteran demonstrated 
actual knowledge of the type of evidence needed to reopen and 
substantiate his claim via his testimony at the August 2008 
Board hearing.   

Thus, it appears that all obtainable evidence identified by 
the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefits flowing to the Veteran.  The 
Court of Appeals for Veteran Claims has held that such 
remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

II.  New and Material Evidence to Reopen the Claim
 
In September 1993, the Veteran raised a claim of entitlement 
to service connection for PTSD.  This claim was denied in an 
April 1994 rating decision.  The Veteran appealed that 
determination and the matter ultimately came before the Board 
in March 1997, at which time the denial was affirmed.  The 
Veteran did not appeal the case to the Court of Appeals for 
Veterans Claims.  Consequently, the decision of the Board 
became final.  See 38 U.S.C.A. § 7266; 38 C.F.R. §§ 20.1100, 
20.1104.

In February 2007, the Veteran filed a request to reopen his 
claim for service connection for PTSD.  The claim was denied 
in a June 2007 rating decision that is the subject of the 
instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether 
new and material evidence has been received to reopen the 
claim.  

It appears that the RO addressed the PTSD claim on the merits 
in an October 2007 SOC.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final March 
1997 Board decision denying the Veteran's claim of 
entitlement to service connection for PTSD included service 
treatment records (STRs), statements from the Veteran and his 
wife, the testimony of the Veteran at the June 1995 RO 
hearing, a PTSD questionnaire completed by the Veteran, a May 
1994 statement from the Salem Veterans' Center, records from 
the Portland VA Medical Center (VAMC), an October 1993 Social 
Industrial Survey, and VA examinations from October 1993, 
November 1993 and March 1994.       

The Portland VAMC records and the October 1993 VA examination 
confirmed a current diagnosis of PTSD.  However, none of the 
evidence demonstrated that the Veteran had engaged in combat 
during active service, nor was there any evidence of a 
verifiable stressor.  There was also no showing of any in-
service psychiatric complaints or treatment.

Based on the above evidence, the claim was denied.  
Specifically, the Board in March 1997 determined that, while 
there was evidence of a current diagnosis of PTSD, there was 
no evidence of engagement in combat or other verifiable 
stressor that could link the current diagnosis to the 
Veteran's active service.  

Evidence added to the record since the time of the last final 
denial in March 1997 includes additional statements from the 
Veteran regarding his claimed in-service stressors, as well 
as VA clinical records, a response from the JSRRC regarding 
the verifiability of the Veteran's stressors, and testimony 
from the Veteran at the August 2008 Board hearing.  The VAMC 
records confirm the current PTSD diagnosis.  The Veteran's 
statements and testimony essentially reiterate the same 
stressors he claimed prior to the previous 1997 denial, 
except that he provided more detailed information regarding 
the flights he served on.  However, the JSRRC response states 
that flight manifests are not permanent records and 
therefore, JSRRC cannot verify whether particular flights 
transported caskets as claimed by the Veteran.  Thus, the 
additional detail regarding the flights the Veteran served on 
can not help to substantiate his claim.           

The evidence added to the record since the previous March 
1997 is not new and material under 38 C.F.R. § 3.156(a).  
Indeed, the recently submitted evidence is redundant, 
relaying the same PTSD diagnosis and the same stressor 
information already of record at the time of the previous 
denial.  Finally, such evidence does not raise a reasonable 
possibility of substantiating the PTSD claim, as the JSRRC 
was unable to confirm any claimed stressor based on the more 
detailed information provided by the Veteran.  Therefore, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
not been satisfied, and the claim cannot be reopened.  


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for PTSD is denied.  

	


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


